        Case 2:19-cv-03064-GEKP Document 27 Filed 02/17/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWIN GAGO,
         Petitioner                                            CIVIL ACTION

               v.

TERESA DELBALSO, et al.,                                       No.19-3064
          Respondents·

                                             ORDER

       AND NOW, this 16th day of February, 2021, upon careful and independent consideration of

prose Petitioner Edwin Gago's Petition for Writ of Habeas Corpus (Doc. No. 1), Mr. Gago's Revised

Petition for Writ of Habeas Corpus (Doc. No. 4), Respondents' Response in Opposition (Doc. No. 16),

Magistrate Judge Marilyn Heffley's Report and Recommendation (Doc. No. 18), Mr. Gago's

Objections to the Report and Recommendation (Doc. No. 24), and the state court record, it is

ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED IN PART AND

           MODIFIED IN PART.

       2. The petition for Writ of Habeas Corpus is DISMISSED with prejudice.

       3. There is no probable cause to issue a certificate of appealability.

       4. The Clerk of the Court shall mark this case CLOSED, including for statistical purposes.




                                                                  ATES DISTRICT JUDGE
